Citation Nr: 1227320	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-38 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sleep disturbance, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or as secondary to a service-connected disability.

3.  Entitlement to service connection for muscle aches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117.

4.  Entitlement to service connection for joint pain, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

5.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or as secondary to a service-connected disability.

6.  Entitlement to an initial compensable rating for scar, residual of ganglion cyst removal, left wrist, for the period prior to December 29, 2009, and a rating in excess of 10 percent for the period beginning on December 29, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1989 to December 1995, to include service in Southwest Asia from January 1991 to April 1991.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a March 2009 rating decision, the RO, in pertinent part, denied service connection for tinnitus, sleep disturbance, muscle aches, joint pain and chronic fatigue and granted service connection for scar, residual of ganglion cyst removal, left wrist, assigning an initial noncompensable rating.

In an October 2011 rating decision, the RO granted a higher, 10 percent rating for scar, residual of ganglion cyst removal, left wrist, effective December 29, 2009.
While the RO has assigned a higher rating for the Veteran's left wrist scar disability during the pendency of this appeal, as a higher rating is available before and after December 29, 2009, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993). 

In June 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The issues of entitlement to service connection for sleep disturbance, muscle aches, joint pain, and chronic fatigue and entitlement to an initial compensable rating for scar, residual of ganglion cyst removal, left wrist for the period prior to December 29, 2009 and a rating in excess of 10 percent for the period beginning on December 29, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran currently has tinnitus that began in service and continued thereafter.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the favorable disposition of the Veteran's claim for service connection for tinnitus, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished. 

II.  Analysis

The Veteran seeks service connection for tinnitus, which she attributes to her military occupational specialty (MOS) as a motor transportation operator in service.  

A November 2008 VA audiology examination report notes that the Veteran's claims file was reviewed.  The Veteran stated that during his active service she had a history of military noise exposure from her work as a motor vehicle operator.  Specifically, noise exposure from loud vehicles including deuce &1/2s, 18-wheelers, 5-ton trucks, and other loud vehicles.  She also reported proximity to bomb and missile attacks/explosions during her service during Desert Storm and Desert Shield.  The Veteran reported occupational noise exposure from her work as a clerk in the United States Postal Service.  however, she does report the consistent use of ear protection when at work.  The Veteran reported bilateral tinnitus that was constant.  She described it as a constant "buzzing" or "static" like sound that appears to be more noticeable when in quiet environments.  She reported that her tinnitus began about six or seven years ago.  The onset was gradual and she was unable to identify a precipitating event or an event associated with the onset of her tinnitus.  The VA examiner opined that the Veteran's bilateral tinnitus was less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma or noise exposure encountered during active duty service.  The examiner noted that the Veteran noted that her tinnitus began about five years after her discharge from active duty service and that she first noticed it during her work for the United States Postal Service, and given that she reports a significant history of noise exposure encountered during her employment with the United States Postal Service, it is the opinion of the examiner that the Veteran's bilateral tinnitus is less likely than not due to her history of military service and more likely than not due to her subsequent history of occupational noise exposure.

In her substantive appeal received in October 2009, the Veteran, essentially contends that despite the VA examiner stating her tinnitus was due to post service noise exposure, she used OSHA hearing protection limiting post service noise exposure while working at the United States Post Office. 

At the June 2012 Board hearing, the Veteran testified that the ringing in her ears began probably around 1990.  She worked in the motor pool as an AMI truck driver and she noticed it.  She thought it was just something that would go away because she was in the motor pool and there was loud noise.  She testified that she tried to wear hearing protection, but in certain instances, like when out in the field and "stuff like that" they did not have it hanging there so she did not have hearing protection.  See page 3, hearing transcript.  She also testified that she was exposed to loud noises while at the firing range.  She stated that she did not seek treatment for the ringing of the ears in service because she did not know it really was a problem, that there was a diagnosis for it.  See page 4, hearing transcript.  She stated that she first sought treatment when she filed her claim.  She stated that her MOS in service was an AMI motor vehicle operator.  She worked on vehicles, around vehicles, and was around quite a bit of noise in the motor pool where several vehicles are running at once.  When questioned, the Veteran indicated that she first noticed tinnitus around 1990 and that it never really went away and went on through the years, including the current time.  See pages 6 to 7, hearing transcript.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

After having carefully reviewed the evidence of record, the Board finds that the evidence is at least in equipoise.  The Board notes that tinnitus is a condition, which is capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has reported that her current tinnitus began in service. The Board finds her statements regarding the origin and continuity of tinnitus since service to be competent, credible, and probative because the presence of tinnitus is not a determination "medical in nature" and is therefore capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Although there is a negative VA opinion regarding whether the Veteran's tinnitus was due to noise exposure in service, the Board notes that such opinion was based on the premise that the Veteran's tinnitus was attributed to her subsequent history of occupational noise exposure.  However, the Veteran informed the examiner and has testified that during her post-service noise exposure she wore hearing protection; but, in service, around loud motor vehicles she often wore none.  

While the examiner indicated in the examination report that the Veteran reported that tinnitus began six to seven years earlier, the Veteran clarified in the notice of disagreement that she was actually referring to her hearing loss and not tinnitus.  She was not certain when the tinnitus began.  During the hearing, she clarified further that she first experienced tinnitus while still in active service and that the tinnitus continued after service.  

In sum, the probative evidence is as follows. The Veteran credibly notes excessive noise exposure in service. The Veteran has been diagnosed with tinnitus although a VA professional has opined that the condition is not related to service.  No other evidence is of record except for the Veteran's assertions that she has suffered from the condition since service. 

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has further clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  Information in the service records supports the Veteran's contentions and her assertions concerning her noise exposure consistent with service.  The Board believes that the Veteran's assertions concerning the onset of tinnitus in service with continuity of symptomatology after service are credible and also competent to show in-service occurrence because the condition itself (ringing in the ears) is capable of lay observation.  Again, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); see also Barr v. Nicholson, 21 Vet. App. 303, 307  -09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus); Gutierrez  v. Principi, 19 Vet. App. 1, at 8-9 (2004) (lay persons are competent to report objective signs of illness in Persian Gulf War illness cases). 

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); see also 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the service member prevails.  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  Because the evidence is in equipoise, and since the Veteran is supposed to be afforded the benefit-of-the-doubt, the Board concludes that the Veteran's tinnitus is the result of her active service.  Therefore, service connection is granted. 


ORDER

Service connection for tinnitus is granted.


REMAND

Under 38 U.S.C.A. § 1117(a)(1) , compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent prior to December 31, 2011. 38 C.F.R. § 3.317(a)(1)(i) . Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317(a), (b)1.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f) .  In this case, the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

Pursuant to 38 U.S.C.A. § 1117, the definition of "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms.  See 38 C.F.R. § 3.317(a)(2).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g).

Pursuant to Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. 

In this case, although the Veteran was afforded a November 2008 Gulf War VA examination, the VA examiner did not clearly state whether all of the Veteran's reported symptoms of sleep disturbance, muscle aches, joint pain and chronic fatigue represented a diagnosed illness, an undiagnosed illness, or whether sleep disturbance and/or chronic fatigue are secondary to the Veteran's service-connected psychiatric disorder.  In addition, service connection was herein granted for tinnitus and the Veteran also asserts that she experiences sleep disturbances as a result of tinnitus.  In addition, the VA examiner noted that the Veteran denied a history of muscle aches, however, such finding is inconsistent with the Veteran's continued report of ongoing muscle aches, first noticed in service in 1993.  

Also, the Board notes that the Veteran underwent a March 2011 VA examination for depression and was found to have symptoms including insomnia.  During the June 2012 hearing, the Veteran asserted that her symptoms of sleep disturbances are separate from her now service-connected psychiatric disability.  Hence, the Board finds that an additional remand is warranted to obtain a new VA examination before the Board issues a determination on the merits of these claims.  

With regard to the claim for higher initial ratings for the scar, residual of ganglion cyst removal, left wrist, during the June 2012 hearing, the Veteran indicated that her symptoms have increased in severity since the last VA examination in September 2011.  In this regard, she testified that she has numbness, pain when lifting, and cannot move her fingers, impacting her ability to perform her duties at work.  Therefore, to ensure that the record reflects the current severity of the Veteran's scar, residual of ganglion cyst removal, left wrist, the Board finds that a contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the disability.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

In addition, the RO should request VA medical records pertaining to the Veteran that are dated from August 2011 to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, given the Veteran's statement that her ability to work has been impacted by her service-connected scar, residual of ganglion cyst removal, left wrist, on remand, the RO should also consider whether this claim meets the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2011).  See Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate). 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.

Now that service connection for tinnitus has been granted, the RO should also specifically include notice as to the information and evidence needed to support the claims for service connection for sleep disturbance and chronic fatigue as secondary to a service-connected disability, under the provisions of 38 C.F.R. § 3.310  (revised effective in October 2006) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  Obtain VA treatment records pertaining to the Veteran that date from August 2011 to the present.  If there are no such records, this should be documented in the claims folder. 

3.  After completing the above, arrange for the Veteran to undergo an additional VA Gulf War protocol examination at an appropriate VA medical facility.  Such examination should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98-010).

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions. All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his/her report), and all clinical findings should be reported in detail.

a.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of sleep disturbance, muscle aches, joint pain, and chronic fatigue signs or symptoms.

b.  With respect to each complaint or symptom, the examiner should specifically state whether any of the Veteran's complaints or symptoms are attributable to a known diagnostic entity, and if so, specifically identify those symptoms and the anatomy involved.  The examiner is requested to provide a complete explanation for his/her findings.  

If there is a known diagnosis such that there is a medical explanation for the sleep disturbance, muscle aches, joint pain and chronic fatigue, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that each diagnosed disability began in or is related to active service.  The examiner is requested to provide a complete explanation for each opinion.  


c.  The VA examiner should also opine whether the sleep disturbance is a symptom of the service-connected psychiatric disorder.  The examiner is requested to provide a complete explanation for the determination.  

If not, is any diagnosed sleep disability at least as likely as not (i.e. there is a 50 percent or greater probability) caused by the Veteran's service-connected tinnitus or psychiatric disorder.  The examiner is requested to provide a complete explanation for the determination.  

Is any diagnosed sleep disability at least as likely as not aggravated beyond the natural progress by the Veteran's service-connected tinnitus or psychiatric disorder.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's sleep disturbance found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected tinnitus or psychiatric disorder.  The examiner is requested to provide a complete explanation for the determination.  

d.  If a disability manifested by chronic fatigue is diagnosed, is it at least as likely as not (i.e. there is a 50 percent or greater probability) caused by the Veteran's service-connected tinnitus or psychiatric disorder.  The examiner is requested to provide a complete explanation for the determination.  

If a disability manifested by chronic fatigue is diagnosed, is it at least as likely as not aggravated beyond the natural progress by the Veteran's service-connected tinnitus or service-connected psychiatric disorder.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability manifested by chronic fatigue found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected tinnitus or psychiatric disorder.  The examiner is requested to provide a complete explanation for the determination.  

e.  If a diagnosis / diagnoses cannot be provided for sleep disturbance, muscle aches, joint pain, and/or chronic fatigue, state whether there are signs and symptoms that represent an undiagnosed illness or medically unexplained chronic multisymptom illness.  The examiner is requested to provide a complete explanation for the determination.  

4.  Arrange for the Veteran to undergo a VA examination by an examiner with the appropriate expertise to determine the severity of the Veteran's service-connected scar, residual of ganglion cyst removal, left wrist.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his/her report), and all clinical findings should be reported in detail.

All findings, including functional limitations, with respect to the scar should be set forth in the examination report.

5.  Then, readjudicate the claims, to include consideration of secondary service connection for chronic fatigue and sleep disturbance pursuant to 38 C.F.R. § 3.310 and of whether referral for consideration of an extraschedular rating is warranted pursuant to 38 C.F.R. § 3.321(b)(1)  for the scar claim.   If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


